As stated in the majority opinion, the engine had stood across the sidewalk from fifteen to twenty minutes, the gates had not been lowered, and no flagman was in attendance. The rule that, where the causal connection between a person's negligence and an injury is broken by the intervention of a new, independent, and efficient intervening cause, the negligence is not actionable, is subject to the exception that, if the intervening cause was foreseen, or reasonably might have been foreseen, by the wrongdoer, his negligence may be considered the proximate cause of the injury, and he may be held liable therefor, notwithstanding the intervening cause.
In 38 Am. Jur. 726, § 70, it is said:
"The rule that the causal connection between a person's negligence and an injury is broken by the intervention of a new, independent, and efficient intervening cause so that the negligence is not actionable, is subject to the qualification that if an intervening cause was foreseen or reasonably might have been foreseen by the wrongdoer, his negligence may be considered the proximate cause of an injury, and he may be held liable, notwithstanding the intervening cause. The intervention of independent intervening causes will not break causal connection if the intervention of such forces was itself probable or foreseeable. Any number of causes and effects may intervene between the first wrongful cause and the final injurious consequence; *Page 251 
and if they are such as might, with reasonable diligence, have been foreseen, the last result, as well as the first, and every intermediate result, is to be considered in law as the proximate result of the first wrongful cause."
The qualification of the general rule stated in the text appears to be as well settled by the authorities as the rule itself.
It is not necessary that the particular injury be reasonably foreseeable; it is sufficient if it was foreseeable that some injury might result. Brewer v. Lucedale, 189 Miss. 374,198 So. 42; Malloy v. Newman, 37 N.E.2d (Mass.) 1001; Mars v.Meadville Tel. Co., 23 A.2d (Pa.) 856.
In the present case, with the engine standing across the sidewalk and extending into the street ten feet, as I view it, it was reasonably foreseeable that a pedestrian, approaching the engine on the sidewalk and seeing the gates were not lowered and no flagman present, would naturally attempt to walk around the front of the engine in order to return to the sidewalk. I think the question of whether it was foreseeable that an injury might be sustained by one passing around the front of the engine, was a question of fact for the jury and not one of law for the court.
The case of Webb v. Oregon-Washington R.  N. Co., 195 Wn. 155,80 P.2d 409, differs from this one, in that, there, the operator of the automobile did not see the standing train across the street until it was too late for him to stop the automobile; while, here, it is undoubtedly the fact that the appellant, when he approached the engine, saw it. As I view it, that case is not here controlling.
For the reasons above stated, I dissent.
BLAKE and DRIVER, JJ., concur with MAIN, J. *Page 252